           Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 1 of 29




 1   TODD KIM,
     Assistant Attorney General
 2   SETH M. BARSKY, Section Chief
     MEREDITH L. FLAX, Assistant Section Chief
 3   COBY HOWELL, Senior Trial Attorney
     MICHAEL R. EITEL, Senior Trial Attorney
 4   U.S. Department of Justice
     Environment & Natural Resources Division
 5   Wildlife & Marine Resources Section
     1000 S.W. Third Avenue
 6
     Portland, OR 97204
     Phone: (503) 727-1023
 7
     Fax: (503) 727-1117
 8   Email: coby.howell@usdoj.gov

 9   Attorneys for Federal Defendants

10
                               UNITED STATES DISTRICT COURT
11
                      NORTHERN DISTRICT OF CALIFORNIA (Oakland)
12

13
         STATE OF CALIFORNIA, ET AL.,             Case. No. 4:19-cv-06013-JST
14
                            Plaintiffs,           FEDERAL DEFENDANTS’
15                                                MOTION TO STAY AND
                                    vs.           MEMORANDUM OF POINTS
16                                                AND AUTHORITIES
         HAALAND, ET AL.,
17                                                Date: October 7, 20211
                            Federal Defendants.
                                                  Time: 2:00 pm PDT
18                                                Place: Courtroom 6, 2nd Floor
                                                  Judge: The Honorable Jon S. Tigar
19

20

21

22
     1
       The parties stipulated to a briefing schedule for the motions to stay and Federal
23   Defendants do not intend to alter that schedule with the noted hearing date. ECF
     145 at 4; ECF 131. October 7, 2021 was the earliest available hearing date on the
24   Court’s calendar.

     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 2 of 29




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that, on October 7, 2021, Federal Defendants will

 3   move this Court to stay the above-captioned case. This motion will be made before

 4   the Honorable Jon S. Tigar, United States District Judge, Oakland Courthouse,
 5   1301 Clay Street, Oakland, CA 94612.
 6
            Federal Defendants move the Court for an order staying this case until the
 7
     United States Fish and Wildlife Service (“FWS”) and the National Marine Fisheries
 8
     Service (“NMFS”) (collectively, “Services”) make final decisions acting on their
 9
     announced intent to rescind 84 Fed. Reg. 44753 (Aug. 27, 2019), and revise 84 Fed.
10
     Reg. 45020 (Aug. 27, 2019) and 84 Fed. Reg. 44976 (Aug. 27, 2019) (collectively,
11
     “2019 ESA Rules”) pursuant to Executive Order 13990, and requiring the parties to
12
     file a joint status report with the Court within one week after all final decisions are
13
     made, informing the Court of whether and how the parties plan to proceed with the
14
     litigation.
15

16          In the alternative, if the Court declines to stay the case until final decisions

17   on the 2019 ESA Rules have been issued, Federal Defendants move the Court to

18   stay proceedings until the Services have published the proposed rules to revise the

19   joint 2019 ESA Rules.

20
            This motion is based on the accompanying Memorandum of Points and
21
     Authorities and the Declarations of Gary D. Frazer (“Frazer Decl.”) and Samuel D.
22
     Rauch III (“Rauch Decl.”).
23

24


                                                 1
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 3 of 29




 1          Counsel for the parties have conferred on this motion. Plaintiffs have

 2   indicated that they will oppose this motion. Intervenor-Defendants have reserved

 3   the right to respond.

 4
            Federal Defendants are filing this motion in all three related cases, but the
 5
     motion is substantively identical in each case.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                2
     Motion to Stay, 4:19-cv-06013-JST
           Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 4 of 29




 1                                               TABLE OF CONTENTS

 2                                                                                                                         PAGE
     INTRODUCTION .......................................................................................................... 1
 3

 4   BACKGROUND ............................................................................................................ 3

 5   ARGUMENT .................................................................................................................. 9
 6
       I. The Court Should Exercise Its Broad Discretion to Stay this Case As the
 7
          Services’ Already-Underway Administrative Process Could Moot or Narrow
 8
          Plaintiffs’ Claims. ................................................................................................... 9
 9
          1. The “Orderly Course of Justice” Factor is Met Because the Requested Stay
10
              Can Be Expected to Simplify the Disputed Issues and Promote Judicial
11

12            Economy. ........................................................................................................... 11

13        2. Federal Defendants Will Suffer Hardship if the Litigation Proceeds Before

14            the Rulemaking Process to Revise and Rescind the 2019 ESA Rules is

15            Complete. .......................................................................................................... 15

16
          3. Plaintiffs Will Not Be Prejudiced If the Case is Stayed Until the Services
17
              Make Final Decisions on the 2019 ESA Rules. ............................................... 18
18
     CONCLUSION ............................................................................................................ 20
19

20

21

22

23

24


                                                                    i
     Motion to Stay, 4:19-cv-06013-JST
          Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 5 of 29




 1                                            TABLE OF AUTHORITIES

 2   CASE                                                                                                                 PAGE

 3   Animal Legal Def. Fund v. Haaland,
       19-cv-06812 (N.D. Cal. Oct. 21, 2019) ....................................................................... 1
 4
     Babbitt v. Sweet Home Chapter of Cmtys. for a Great Or.,
 5     515 U.S. 687 (1995) .................................................................................................... 3

 6
     Cal. ex rel. Lockyer v. U.S. Dep't of Agric.,
 7     575 F.3d 999 (9th Cir. 2009) .................................................................................... 12

 8   California v. Haaland,
       19-cv-6013 (N.D. Cal. Sept. 25, 2019)........................................................................ 1
 9
     California v. Haaland,
10     21-cv-00440-JST (N.D. Cal.) .............................................................................1, 7, 18
11
     Center for Biological Diversity v. Haaland,
12
       1-21-cv-00041 ............................................................................................................. 7
13

14   Center for Biological Diversity v. Haaland,
       19-cv-5206 (N.D. Cal. Aug. 21, 2019) ........................................................................ 1
15
     CMAX, Inc. v. Hall,
16     300 F.2d 265 (9th Cir. 1962) ................................................................................ 9, 12

17   Conservation Council for Hawaii, et al. v. Haaland et al.,
       1-21-cv-00040 ............................................................................................................. 7
18

19
     E. Bay Sanctuary Covenant v. Barr,
20     385 F. Supp.3d 922................................................................................................... 16

21   FCC v. Fox Television Stations, Inc.,
       556 U.S. 502 (2009) .................................................................................................. 12
22

23   Fuller v. Amerigas Propane,
       No. 09-2616 TEH, 2009 WL 2390358 (N.D. Cal. Aug. 3, 2009) .............................. 11
24


                                                                   ii
     Motion to Stay, 4:19-cv-06013-JST
           Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 6 of 29




 1   Gallion v. Charter Commc’ns,
        287 F. Supp. 3d 920 (C.D. Cal. 2018) ...................................................................... 11
 2
     Gallion v. United States,
 3
        772 F. App’x 604 (9th Cir. 2019) .............................................................................. 11
 4
     Gustavson v. Mars, Inc.,
 5      No. 13–cv–04537–LHK, 2014 WL 6986421 (N.D. Cal. Dec. 10, 2014) ................... 11

 6   Landis v. N. Am. Co.,
        299 U.S. 248 (1936) .................................................................................................... 9
 7

 8
     Leyva v. Certified Grocers of Cal.,
        593 F.2d 857 (9th Cir. 1979) .................................................................................... 10
 9
     Lockyer v. Mirant Corp.,
10      398 F.3d 1098 (9th Cir. 2005) .................................................................................... 9

11   Matera v. Google,
        No. 15-CV-04062-LHK, 2016 WL 454130 (N.D. Cal. Feb. 5, 2016)........................ 11
12

13   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
        463 U.S. 29 (1983) .................................................................................................... 12
14
     Twitter, Inc. v. Lynch,
15      139 F. Supp.3d 1075 (N.D. Cal. 2015) ..................................................................... 13

16

17   STATUTES

18   5 U.S.C. § 553 .............................................................................................................. 16
     16 U.S.C. § 1532(15) ...................................................................................................... 4
19   16 U.S.C. § 1540(f) ......................................................................................................... 3
20   FEDERAL REGULATIONS
21   50 C.F.R. § 402.01(b) ..................................................................................................... 4
     84 Fed. Reg. 44976 (Aug. 27, 2019) .......................................................................... 1, 4
22
     84 Fed. Reg. 45020 (Aug. 27, 2019) .......................................................................... 1, 4
23   85 Fed. Reg 82376 (Dec. 18, 2020) ............................................................................ 6, 7
     86 Fed. Reg. 7037 (Jan. 20, 2012). .......................................................................1, 5, 11
24   84 Fed. Reg. 44753 (Aug. 27, 2019) .......................................................................1, 4, 8


                                                                   iii
     Motion to Stay, 4:19-cv-06013-JST
           Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 7 of 29




 1   84 Fed. Reg. ................................................................................................................... 8
     85 Fed. Reg. 81411 (Dec. 16, 2020) ............................................................................... 6
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                                     iv
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 8 of 29




 1                                       INTRODUCTION

 2          The Court should stay this case because the Services are actively working to

 3   rescind or revise the challenged 2019 ESA Rules.2 To proceed with summary

 4   judgment briefing before the Services’ rulemaking processes are complete would not
 5   only waste judicial and party resources, it would interfere with the rulemaking
 6
     processes that are already underway.
 7
            Pursuant to Executive Order 13990 signed by President Biden on January
 8
     20, 2021 (titled “Executive Order on Protecting Public Health and the Environment
 9
     and Restoring Science to Tackle the Climate Crisis”), the White House has directed
10
     the Services to evaluate and, where appropriate, revise or rescind environmental
11
     and public health related regulations that were issued under the Trump
12
     Administration. 86 Fed. Reg. 7037 (Jan. 20, 2021). In a publication accompanying
13
     that Executive Order, the White House specifically directed the Services to review
14
     the three Endangered Species Act (“ESA”) regulations challenged in this action, i.e.,
15
     84 Fed. Reg. 45020 (“Section 4 Rule”), 84 Fed. Reg. 44753 (“Section 4(d) Rule”), and
16
     84 Fed. Reg. 44976 (“Section 7 Rule”).3 As a result of the Services’ review of these
17

18
     2
      This Court has related the three cases: Center for Biological Diversity v. Haaland,
19
     19-cv-5206 (N.D. Cal. Aug. 21, 2019); California v. Haaland, 19-cv-6013 (N.D. Cal.,
     Sept. 25, 2019); Animal Legal Def. Fund v. Haaland, 19-cv-06812 (N.D. Cal., Oct. 21,
20
     2019). For purposes of this memorandum in support of Federal Defendants’ Motion
21   to Stay, the cases are referred to collectively in the singular tense. The Court has also
     related California v. Haaland, 21-cv-00440-JST (N.D. Cal.), with the above-related
22   cases, which challenges the 2020 Critical Habitat Rules. The parties in that case plan
     to inform the Court how they intend to proceed by August 19, 2021.
23
     3
      The Section 4 and Section 7 Rules were promulgated jointly by FWS and NMFS
24   and the Section 4(d) Rule was promulgated by FWS alone. Accordingly, the Services


                                                1
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 9 of 29




 1   regulations, on June 4, 2021, FWS announced its intent to rescind the Section 4(d)

 2   Rule and the Services announced their intent to revise the Section 4 and Section 7

 3   Rules.

 4            If briefing on the merits of this case were to proceed before the Services make
 5   final decisions on the 2019 ESA Rules, the Services may be forced to prematurely
 6
     formulate and take positions in litigation filings before they have arrived at final
 7
     positions. Additionally, the Services may be forced to adopt such positions before
 8
     they have even received or considered public comments on the proposed revisions (a
 9
     fundamental part of the rulemaking process under the Administrative Procedure
10
     Act (“APA”)). Not only would it be a waste of the Court’s and parties’ resources to
11
     adjudicate rules that the Services are in the process of revising and rescinding, it
12
     could damage the integrity of the rulemaking process and potentially create public
13
     confusion over how the relevant portions of the ESA will be implemented.
14
              Additionally, without a stay, agency resources would be diverted from the
15
     ongoing rulemaking processes because the small group of FWS and NMFS staff
16
     with the subject-matter expertise to work on the proposed revisions to the 2019 ESA
17
     Rules are the same staff who would be responsible for providing litigation support
18
     in this case. Conversely, Plaintiffs’ interests will not be harmed by a stay because
19

20   this is a facial challenge to the 2019 ESA Rules and Plaintiffs are free to challenge

21   any final agency action in which the existing rules are applied in a way that harms

22

23
     are undertaking joint rulemaking processes to revise the Section 4 and Section 7
24   Rules, and FWS alone is proposing to rescind the Section 4(d) Rule.


                                                 2
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 10 of 29




 1   Plaintiffs’ interests with respect to an ESA listed species. Indeed, Plaintiffs’ alleged

 2   interests may actually be harmed if the case is not stayed because the diversion of

 3   agency resources necessary to provide support for Federal Defendants’ anticipated

 4   summary judgment briefing would likely delay the rulemaking processes and
 5   prolong the Services’ anticipated schedule for issuing the revised rules.4
 6
            Accordingly, Federal Defendants respectfully request that the Court stay the
 7
     litigation until the Services complete the rulemaking processes and issue final
 8
     decisions on the 2019 ESA Rules.5
 9
                                         BACKGROUND
10
            To achieve the conservation purposes of the ESA, Congress authorized the
11
     Secretaries of the Departments of the Interior and Commerce to “promulgate such
12
     regulations as may be appropriate to enforce” it. 16 U.S.C. § 1540(f); Babbitt v.
13
     Sweet Home Chapter of Cmtys. for a Great Or., 515 U.S. 687, 708 (1995) (“When it
14
     enacted the ESA, Congress delegated broad administrative and interpretive power
15
     to the Secretar[ies]”). The Secretaries of Interior and Commerce, acting through the
16

17
     4
      The Services’ anticipated schedule for revising the 2019 ESA Rules is set forth in
18   the Declaration of Samuel D. Rauch III (NMFS) at ¶¶ 8-10, and the Declaration of
     Gary D. Frazer (FWS) at ¶ 8, attached and discussed herein.
19
     5
       If the Court declines to issue a stay until the final decisions revising the 2019 ESA
20
     Rules have been issued, Federal Defendants request, in the alternative, that the
21   Court stay proceedings until the Services have published the joint Section 4 and 7
     proposed rules. As demonstrated by the Services’ June 2021 announcement of their
22   intent to revise the joint 2019 ESA Rules, the ongoing rulemaking process has the
     potential to moot, narrow, and/or alter the issues in dispute. Thus, staying the case
23   until the proposed joint rules are published would at least allow the Court and the
     parties to assess whether the claims can be narrowed or whether an additional stay
24   is warranted to allow the Services to complete rulemaking.


                                                 3
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 11 of 29




 1   Services, share responsibility for implementing the ESA.6 16 U.S.C. § 1532(15). The

 2   three 2019 ESA Rules challenged by Plaintiffs in this action are the product of such

 3   rulemaking by the Services to implement, interpret, and clarify Sections 4, 4(d), and

 4   7(a)(2) of the ESA.
 5          The Section 4 Rule, promulgated jointly by FWS and NMFS on August 27,
 6
     2019, made several revisions to the regulatory text governing the procedures for
 7
     adding, removing, and reclassifying endangered or threatened species and
 8
     designating their critical habitat under the ESA. 84 Fed. Reg. 45020. The Section 7
 9
     Rule, also promulgated jointly by FWS and NMFS on August 27, 2019, made a
10
     number of revisions to the regulations guiding Section 7 consultation under the
11
     ESA. 84 Fed. Reg. 44976. And the Section 4(d) Rule, issued by FWS on August 27,
12
     2019, removed the “blanket” extension of ESA Section 9 protections afforded to
13
     “endangered” species to all species listed as “threatened” as well. 84 Fed. Reg.
14
     44753. See also, ECF 46 at 12-23 (detailing the changes).
15
            Plaintiffs filed their motions for summary judgment asserting challenges to
16
     the merits of the three 2019 ESA Rules on January 19, 2021. ECF 86; ECF 116;
17
     ECF 130. The next day, President Biden issued Executive Order 13990, titled
18
     “Executive Order on Protecting Public Health and the Environment and Restoring
19

20

21

22
     6
      Generally, Interior’s jurisdiction extends to terrestrial and freshwater species and
     Commerce’s jurisdiction covers marine and anadromous species. The Secretary of
23   the Interior has delegated her authorities under the ESA to FWS, and the Secretary
     of Commerce has similarly delegated her authorities to NMFS. 50 C.F.R. §
24   402.01(b).


                                               4
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 12 of 29




 1   Science to Tackle the Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 20, 2021). Under his

 2   Executive Order, President Biden declared it a policy of his Administration to:

 3                 listen to the science; to improve public health and protect
                   our environment; to ensure access to clean air and water;
 4                 to limit exposure to dangerous chemicals and pesticides; to
                   hold polluters accountable, including those who
 5                 disproportionately harm communities of color and low-
                   income communities; to reduce greenhouse gas emissions;
 6
                   to bolster resilience to the impacts of climate change; to
                   restore and expand our national treasures and
 7
                   monuments; and to prioritize both environmental justice
 8                 and the creation of the well-paying union jobs necessary to
                   deliver on these goals.
 9
     Id. To that end, the Order directed all federal agencies to “immediately review and,
10
     as appropriate and consistent with applicable law, take action to address the
11
     promulgation of Federal regulations and other actions during the last 4 years that
12
     conflict with these important national objectives . . . .” Id. On the same day it issued
13
     Executive Order 13990, the White House also published a fact sheet which directed
14
     the Services to review the 2019 ESA Rules at issue in this action.7
15
            In compliance with Executive Order 13990, the Services reviewed various
16
     rules promulgated over the last four years, including the 2019 ESA Rules. Following
17
     their review and evaluation of the challenged rules, on June 4, 2021, the Services
18
     made an announcement publicly declaring FWS’s intent to propose rulemaking to
19

20

21

22
     7
         See The White House, Fact Sheet: List of Agency Actions for Review,
23   https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-
     sheet-list-of-agency-actions-for-review/ (last visited Aug. 13, 2021) (“White House
24   Fact Sheet”).


                                                5
     Motion to Stay, 4:19-cv-06013-JST
           Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 13 of 29




 1   rescind the Section 4(d) Rule and the Services’ intent to revise the other two rules at

 2   issue in this case (the Section 4 and 7 Rules).8

 3            In light of the Services’ intention to rescind and revise the contested rules,

 4   the parties jointly requested, and the Court granted a series of stays, the most
 5   recent of which expired on July 19, 2021, to allow the parties time to determine how
 6
     to proceed given the Services’ forthcoming revisions to and rescinding of the 2019
 7
     ESA Rules. ECF 95; ECF 129; ECF 143. The Court has since terminated Plaintiffs’
 8
     motions for summary judgment pending resolution of this motion to stay. ECF 86;
 9
     ECF 116; ECF 130.
10
              Given the pending litigation, the Services have developed an expedited
11
     schedule for rulemaking to revise and rescind the 2019 ESA Rules that adheres to
12
     the requirements of the APA and other procedural agency rulemaking
13
     requirements. Frazer Decl. at ¶¶ 6-7. The schedule also takes into account the
14
     constraints and realities of the Services’ workload and limited resources. For
15
     instance, in addition to working on revising and rescinding the 2019 ESA Rules, the
16
     same NMFS and FWS staff are working on addressing other ESA regulations
17
     issued by the prior Administration that are also being revised or rescinded pursuant
18
     to Executive Order 13990. Frazer Decl. at ¶ 7 (citing 85 Fed. Reg. 81411 (Dec. 16,
19

20   2020), 85 Fed. Reg 82376 (Dec. 18, 2020)). These other ESA regulations are also the

21

22
     8
         See Press Release: U.S. Fish and Wildlife Service and NOAA Fisheries to Propose
     Regulatory Revisions to Endangered Species Act,
23   https://www.fws.gov/news/ShowNews.cfm?ref=u.s.-fish-and-wildlife-service-and-
     noaa-fisheries-to-propose-regulatory-&_ID=36925 (last visited Aug. 13, 2021)
24   (“Services’ Press Release”).


                                                  6
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 14 of 29




 1   subject of litigation in which some of these plaintiffs are similarly pressing for

 2   expeditious rulemaking schedules. Id. (noting other litigation: Conservation Council

 3   for Hawai’i, et al. v. Haaland et al., 1:21-cv-00040, Center for Biological Diversity v.
 4   Haaland et al., 1-21-cv-00041, State of California, et al., v. Haaland, et al., 4:21-cv-
 5   00440).
 6
            Notwithstanding the constraints in resources, the Services plan to submit
 7
     proposed rules, proposing to revise and rescind the 2019 ESA Rules, to the Office of
 8
     Management and Budget (“OMB”) of the Executive Office of the President for
 9
     review by October 18, 2021. Frazer Decl. at ¶ 8. After allowing for the 90-day period
10
     that OMB is permitted to review a proposed rule under Executive Order 12866, the
11
     Services plan to submit Notices of Proposed Rulemaking to the Federal Register for
12
     publication by January 27, 2022. Id. After the Notices of Proposed Rulemaking are
13
     published, the Services plan to accept public comments on the proposed rules over a
14
     60-day period and to consider any well-founded requests for extensions of that
15
     period on a case-by-case basis. Rauch Decl. at ¶ 9. Finally, the Services anticipate
16
     sending the final rules to OMB by August 23, 2022 and the Final Action Notices to
17
     the Federal Register for publication of the final rules by December 2, 2022. Rauch
18
     Decl. at ¶ 10. The Services’ anticipated rulemaking schedule is summarized in the
19

20   table below.

21

22

23

24


                                                 7
     Motion to Stay, 4:19-cv-06013-JST
           Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 15 of 29




 1    Rulemaking Process Step      Section 4 Rule     Section 7 Rule     Section 4(d) Rule
      Proposed rule to Office of   October 18, 2021   October 18, 2021   January 14, 2022
 2    Management and Budget
      Proposed rule to Federal     January 27, 2022   January 27, 2022   April 25, 2022
 3    Register
      Final rule to Federal        December 2, 2022   December 2, 2022   January 27, 2023
 4    Register

 5
     Frazer Decl. at ¶ 8.
 6
             FWS’s rulemaking for rescinding the Section 4(d) Rule is anticipated to
 7
     proceed on a slightly different track because the same FWS staff members who are
 8
     responsible for that rule are also responsible for drafting the revised Section 4 Rule.
 9

10   Frazer Decl. at ¶ 9. FWS has prioritized the Sections 4 and 7 Rules over the Section

11   4(d) Rule because it has determined that a longer timeline for the Section 4(d)

12   rescission will not have any effects on species in the interim. Id. As stated in the

13   rule, FWS will provide “threatened” species with appropriate protections at the time

14   of listing – which can include providing the same protections that apply to

15   endangered species through species-specific 4(d) rules. Id. (citing 84 Fed. Reg.

16   44,753 (Aug. 27, 2019)). Accordingly, FWS need only issue a species-specific 4(d)

17   rule concurrent with a species’ listing or reclassification as “threatened” in order to
18   afford it protections until the final rule rescinding the Section 4(d) Rule is issued.
19
     Id.
20
             There is only a limited number of agency staff and attorneys at the Services
21
     who possess the necessary experience and expertise to craft regulations under the
22
     complex ESA statutory and regulatory regime. Rauch Decl. at ¶ 6. Those
23
     individuals are undertaking a significant amount of work to meet the anticipated
24


                                                  8
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 16 of 29




 1   schedule set forth above as well as their work on other ESA rulemakings initiated

 2   pursuant to Executive Order 13990. Frazer Decl. at ¶ 10. If agency staff is

 3   additionally required to provide litigation support to aid in briefing this case on its

 4   merits, the Services anticipate that the rulemakings will be delayed. Id.
 5                                         ARGUMENT
 6
        I.      The Court Should Exercise Its Broad Discretion to Stay this Case As the
                Services’ Already-Underway Administrative Process Could Moot or
 7
                Narrow Plaintiffs’ Claims.
 8
             The Supreme Court has held that “the power to stay proceedings is incidental
 9
     to the power inherent in every court to control the disposition of the causes on its
10
     docket with economy of time and effort for itself, for counsel, and for litigants.”
11
     Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A district court has broad discretion
12
     in granting a motion for stay, particularly in order to conserve judicial resources
13
     and alleviate crowded dockets. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1112
14
     (9th Cir. 2005). A court weighs three factors in determining whether to grant a stay:
15
     (1) “the orderly course of justice measured in terms of the simplifying or
16
     complicating of issues, proof, and questions of law which could be expected to result
17
     from a stay;” (2) “the hardship or inequity which a party may suffer in being
18
     required to go forward,” and (3) “the possible damage which may result from the
19

20   granting of a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Moreover,

21   the Ninth Circuit has explained that a stay is appropriate where, as here, it would

22   be “efficient for [a court’s] docket and the fairest course for the parties [is] to enter a

23   stay . . . pending resolution of independent proceedings which bear upon the case.”

24


                                                  9
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 17 of 29




 1   Leyva v. Certified Grocers of Cal., 593 F.2d 857, 863-64 (9th Cir. 1979). “This rule

 2   applies whether the separate proceedings are judicial, administrative, or arbitral in

 3   character, and does not require that the issues in such proceedings are necessarily

 4   controlling of the action before the court.” Id. (emphasis added).
 5          The Court should stay this case pending completion of the Services’
 6
     rulemaking process to revise and rescind the 2019 ESA Rules—a process that is
 7
     already underway—because the stated intent of that process is to evaluate and
 8
     change the regulations challenged in this case. The expenditure of judicial and
 9
     party resources on briefing and adjudicating the merits of the 2019 ESA Rules
10
     before that process is complete would be wasteful, as the issues raised may be
11
     mooted or narrowed. Further, not only will the outcome of the rulemaking process
12
     likely bear upon the merits of this case, immediately proceeding with the litigation
13
     would put Federal Defendants in the compromising position of having to defend
14
     regulations they are actively trying to revise but cannot officially represent whether
15
     or how they will be revised because the administrative process (including the review
16
     and consideration of public comments) has not been completed. Absent a stay
17
     Federal Defendants would have to divert their limited resources from working on
18
     the revised 2019 ESA Rules to simultaneously provide support for summary
19

20   judgment briefing in this litigation, which would likely delay the rulemaking

21   process and leave the current rules Plaintiffs claim are harmful in place longer.

22   Plaintiffs, on the other hand, would not be harmed by such a stay because they

23   would have the opportunity to submit public comments on the proposed revisions

24


                                               10
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 18 of 29




 1   and potentially achieve the same result(s) they seek here, thus eliminating or

 2   narrowing the need for continued litigation.

 3      1. The “Orderly Course of Justice” Factor is Met Because the Requested Stay Can
           Be Expected to Simplify the Disputed Issues and Promote Judicial Economy.
 4
            In applying the “orderly course of justice” factor discussed above, courts find
 5
     that “considerations of judicial economy are highly relevant.” Gustavson v. Mars,
 6
     Inc., No. 13–cv–04537–LHK, 2014 WL 6986421, at *3 (N.D. Cal. Dec. 10, 2014)
 7

 8   (citation omitted); Fuller v. Amerigas Propane, No. 09-2616 TEH, 2009 WL

 9   2390358, at *2 (N.D. Cal. Aug. 3, 2009) (staying an action “primarily” on the basis of

10   judicial economy, “which furthers the [orderly course of justice] factor”); Matera v.

11   Google, No. 15-CV-04062-LHK, 2016 WL 454130, at *2-3 (N.D. Cal. Feb. 5, 2016)

12   (granting a stay until resolution of a pending Supreme Court case based on “the

13   orderly course of justice” factor, including judicial economy considerations, because

14   the case “may provide substantial guidance” as to whether the plaintiffs had

15   standing); see also Gallion v. Charter Commc’ns, 287 F. Supp. 3d 920, 933 (C.D.

16   Cal. 2018) (granting a stay because “substantial savings in judicial resources
17   outweigh any potential prejudice to plaintiff”), aff’d sub nom. Gallion v. United
18
     States, 772 F. App’x 604 (9th Cir. 2019), cert. denied, 141 S.Ct. 194 (2020).
19
            As discussed above, on January 20, 2021, President Biden issued Executive
20
     Order 13990 directing all federal agencies to review certain administrative actions
21
     taken under the previous Administration for the purpose of considering whether
22
     those actions should be suspended, revised, or rescinded. 86 Fed. Reg. 7,037. Along
23
     with President Biden’s Executive Order, the White House published a fact sheet
24


                                                11
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 19 of 29




 1   directing the Services to specifically review the 2019 ESA Rules. See White House

 2   Fact Sheet. As a result of the Services’ review, on June 4, 2021, they announced

 3   their intent to initiate rulemaking to rescind the Section 4(d) Rule and revise the

 4   Section 4 and Section 7 Rules at issue in this litigation. See Services’ Press
 5   Release.9
 6
            To require the parties to proceed with briefing on the merits of this case
 7
     before the Services complete the administrative process to rescind and revise the
 8
     2019 ESA Rules would be contrary to the interests of judicial economy. Rather, the
 9
     “orderly course of justice” factor weighs in favor of granting a stay because a
10
     simplification of the issues can “be expected to result from a stay” after the Services’
11
     rulemaking process is complete. CMAX, 300 F.2d at 268. While the Services will
12
     likely propose specific revisions to the Sections 4 and 7 Rules, they have already
13
     decided to accept public comment on all aspects of those rules. Frazer Decl. ¶ 6;
14
     Rauch Decl. ¶ 10. Regardless of the specific revisions, because the agencies are
15
     accepting public comment on all aspects, the superseding rules could moot the
16
     current challenges and a stay would avoid unnecessary adjudication and conserve
17
     the resources of the Court and the parties. Cal. ex rel. Lockyer v. U.S. Dep't of
18

19
     Agric., 575 F.3d 999, 1015 (9th Cir. 2009) (rejecting the government’s argument

20   that revision of an existing rule did not effectuate a substantive regulatory change);

21

22
     9
      Agencies have inherent authority to review past decisions and to revise, replace, or
23   repeal a decision as appropriate to the extent permitted by law and supported by a
     reasoned explanation. FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009);
24   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983).


                                                12
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 20 of 29




 1   Twitter, Inc. v. Lynch, 139 F. Supp.3d 1075, 1081 (N.D. Cal. 2015) (“when

 2   subsequent legislation or rulemaking supersedes challenged regulations or rules,

 3   the challenge is moot.”).

 4          At the very least the specific revisions will greatly narrow the issues in
 5   dispute. For example, Plaintiffs request that this Court vacate FWS’s Section 4(d)
 6
     Rule and “reinstate the prior regulatory regime,” because the “4(d) Rule’s removal of
 7
     the ‘blanket’ extension to threatened species of all protections afforded to
 8
     endangered plants and animals under section 9 of the ESA is contrary to the ESA’s
 9
     conservation purposes . . . .” ECF 28 (“Amend. Compl.”) at ¶ 129, Prayer for Relief
10
     at ¶ 5. However, FWS has already announced its intent to provide the exact relief
11
     that Plaintiffs are requesting. Specifically, FWS announced that:
12
                   FWS will propose to reinstate its “blanket 4(d) rule,” which
13                 was withdrawn by the previous administration. The
                   blanket 4(d) rule establishes the default of automatically
14                 extending protections provided to endangered species to
                   those listed as threatened, unless the Service adopts a
15                 species-specific 4(d) rule.

16   Services’ Press Release (citation omitted); see also Frazer Decl. at ¶ 4 (“FWS will
17   propose to rescind the ESA Section 4(d) [R]ule . . . and to reinstate its ‘blanket 4(d)
18
     rule,’ which extends to species listed as threatened under the ESA the protections
19
     that the statute provides for endangered species . . . .”).
20
            By way of further example, Plaintiffs seek to vacate the Services’ Section 4
21
     Rule because, among other things, they believe that the “elimination of regulatory
22
     language in [the Section 4 Rule] that species listing, reclassification, and delisting
23
     decisions must be made ‘without reference to possible economic or other impacts of
24


                                                 13
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 21 of 29




 1   such determination’ [was] contrary to . . . the ESA’s conservation purposes.” Amend.

 2   Compl. at ¶ 127. a. Meanwhile, the Services have already announced that they will

 3   “propose revising the [Section 4 Rule] to reinstate prior language affirming that

 4   listing determinations are made ‘without reference to possible economic or other
 5   impacts of such determination,’ along with other potential revisions also under
 6
     discussion.” Services’ Press Release; see also Frazer Decl. at ¶ 5 (“Although the
 7
     Services are currently in the process of determining the entire scope of the
 8
     revisions, they will propose to revise the [Section 4 Rule] to reinstate prior language
 9
     affirming that listing determinations are made ‘without reference to possible
10
     economic or other impacts of such determination.’”).
11
            Similarly, Plaintiffs seek to set aside the Section 7 Rule because, among other
12
     things, the Services’ “changes to the definition of ‘effects of the action’ in [the
13
     Section 7 Rule] limiting both the type and extent of effects of a proposed federal
14
     agency action that must be considered during the consultation process are contrary
15
     to . . . the ESA’s conservation purposes.” Amend. Compl. at ¶ 128. b. But here too,
16
     the Services have announced that they intend to “propose to revise the definition of
17
     ‘effects of the action’ and associated provisions to that portion of the [Section 7
18
     R]ule.” Services’ Press Release; see also Frazer Decl. at ¶ 5 (“With respect to the
19

20   regulations governing Section 7 consultation, the Services will propose to revise the

21   definition of ‘effects of the action’ and its associated provisions, core provisions that

22   are central in implementing ESA Section 7.”).

23          Based on the Services’ plan to take the actions discussed above (keeping in

24


                                                 14
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 22 of 29




 1   mind that they are considering other proposed regulatory revisions as well), it is

 2   clear that judicial economy would be served by staying this litigation until

 3   completion of the rulemaking process to revise and rescind the 2019 ESA Rules.

 4   “Publishing the proposed [revised] rules and making timely final decisions on the
 5   proposals is a high priority for the Administration, and the Services have already
 6
     begun working on the proposed rules.” Frazer Decl. at ¶ 7. Because the ongoing
 7
     administrative process will moot, narrow, and/or alter the scope of the claims at
 8
     issue, Federal Defendants respectfully request that the Court afford deference to
 9
     the Executive Branch and the prerogatives of the new Administration by granting a
10
     stay for the Services to complete their review and revision of the 2019 ESA Rules
11
     pursuant to Executive Order 13990.
12
        2. Federal Defendants Will Suffer Hardship if the Litigation Proceeds Before the
13         Rulemaking Process to Revise and Rescind the 2019 ESA Rules is Complete.

14          Federal Defendants and the public at large are likely to experience hardship

15   absent a stay of this litigation. As an initial matter, if a stay is denied and the

16   parties were forced to proceed with summary judgment briefing on the challenged
17   2019 ESA Rules while the Services are simultaneously engaged in a process to
18
     revise and rescind those rules, this “would disrupt and compromise the agencies’
19
     policy deliberations, by forcing the agencies to prematurely formulate and publicly
20
     announce (in litigation filings) official government positions on the very issues that
21
     the agency is engaged in notice-and-comment rulemaking on.” Rauch Decl. at ¶ 14.
22
     This would be harmful to the public in three major ways. First, under the APA,
23
     after an agency provides notice of proposed rulemaking, the agency is required to
24


                                                15
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 23 of 29




 1   “give interested persons an opportunity to participate in the rule making through

 2   submission of written data, views, or arguments with or without opportunity for

 3   oral presentation,” and to consider all “relevant matter presented.” 5 U.S.C. § 553

 4   (c); E. Bay Sanctuary Covenant v. Barr, 385 F. Supp.3d 922, 948 (N.D. Cal.) (public
 5   comment purposes “apply with particular force in important cases.”). If the Services
 6
     were forced to take positions in litigation on the 2019 ESA Rules before they have
 7
     received or considered public comments on the proposed revisions (and possibly
 8
     before they have even finished developing all of the proposed revisions), this would
 9
     “be contrary to the spirit of proper administrative procedure” and damage the
10
     integrity of the process. Rauch at ¶ 14; Frazer Decl. at ¶ 11. Indeed, while litigation
11
     positions may change over time, they tend to solidify the agencies’ administrative
12
     positions.
13
            Second, “[i]t would also cause harmful confusion among the public and
14
     stakeholders if the [Services] were announcing definitive public positions on the
15
     very issues [they are] supposed to be in the midst of notice-and-comment
16
     rulemaking upon.” Rauch Decl. at ¶ 14. “Public confusion or misunderstanding of
17
     this kind could impede effective and efficient implementation of the ESA in the
18
     future.” Id.; see also Frazer Decl. at ¶ 11 (“Positions taken by the agency in
19

20   litigation could lead to public confusion regarding how [the Department of the

21   Interior] will implement the ESA going forward.”). Here again, although having the

22   Department of Justice argue one position on behalf of the agencies, while those

23   same agencies are in the midst of administratively advancing a different

24


                                               16
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 24 of 29




 1   interpretation, is not entirely without precedent and permissible, it has the very

 2   real potential to confuse the public’s understanding of the United States’ position on

 3   the ESA.

 4          Finally, absent a stay until final decisions on the 2019 ESA Rules are made,
 5   adjudication of this case could potentially interfere with the executive branch’s
 6
     rulemaking in an adverse way. For example, “if the Court were to issue a ruling on
 7
     the claims challenging the 2019 regulations, it could constrain [the Services’]
 8
     discretion to make regulatory changes and [] affect the outcome of the rulemaking.”
 9
     Frazer Decl. at ¶ 11.
10
            Moreover, if litigation were to proceed without a stay, the increased and
11
     competing workload for the Services’ small handful of agency staff and attorneys
12
     tasked with reviewing and revising the 2019 ESA Rules pursuant to Executive
13
     Order 13990 would be damaging to Federal Defendants and to the public interest.
14
     See Rauch Decl. at ¶ 6 (“The Services rely on a limited number of agency staff and
15
     attorneys who possess the necessary experience and expertise to craft regulations
16
     under the complex ESA statutory and regulatory regime.”). The Services’ staff are
17
     already stretched thin, as each rulemaking process to revise/rescind the three 2019
18
     ESA Rules at issue here “require[s] substantial staff time to draft the proposed
19

20   rules, review and address public comments, and draft the final rules.” Frazer Decl.

21   at ¶ 7. Additionally, the “same limited . . . staff and attorneys are working on

22   rulemakings related to other ESA regulations that were issued by the prior

23   Administration,” including the rescission of two ESA critical habitat rules

24


                                               17
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 25 of 29




 1   challenged in a related case before this Court, State of California, et al., v. Haaland,

 2   et al., 4:21-cv-00440. Rauch Decl. at ¶ 7; Frazer Decl. at ¶ 7. Completing five

 3   rulemaking processes within roughly 16 months and with limited staff is not

 4   insignificant.
 5          Absent the requested stay, the Services would have to devote significant
 6
     resources to this litigation, including to provide support necessary to respond to
 7
     renewed summary judgment motions, while also trying to prioritize working on the
 8
     proposed rules to revise and rescind the 2019 ESA Rules. See Rauch Decl. at ¶ 15
 9
     (“Any time necessary to support the Department of Justice during the preparation
10
     of summary judgment briefing to meet court deadlines is time diverted for staff,
11
     attorneys, and decisionmakers from the Services’ priority of developing these
12
     proposed rules, as well as other ESA rulemaking currently underway.”); Frazer
13
     Decl. at ¶ 10 (“Litigation tasks such as reviewing arguments and factual allegations
14
     raised by Plaintiffs, assisting agency counsel and the Department of Justice
15
     attorneys with the development of arguments in Federal Defendants’ cross-motion
16
     summary judgment briefs, and preparing declarations, if necessary, would divert
17
     scarce agency resources.”). This disruptive diversion of limited resources would
18
     likely result in harm to the public interest, including Plaintiffs’ interests, because
19

20   “[i]f agency staff are required to provide litigation support on top of [their current]

21   responsibilities, [the Services] expect that the rulemakings will be delayed.” Frazer

22   Decl. at ¶ 10.

23      3. Plaintiffs Will Not Be Prejudiced If the Case is Stayed Until the Services
           Make Final Decisions on the 2019 ESA Rules.
24


                                                18
     Motion to Stay, 4:19-cv-06013-JST
          Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 26 of 29




 1
            Plaintiffs will not suffer any prejudice from the requested stay. The Services
 2
     have already commenced “ongoing efforts to diligently and expeditiously develop
 3
     proposed rules . . . proposing changes to the 2019 [] ESA Rules, as described in the
 4
     Services’ June announcement.” Rauch Decl. at ¶ 6. The rulemaking schedule that
 5
     the Services have developed is as expeditious as possible while accounting for
 6
     procedural requirements of the APA, OMB review, and the realities of the Services’
 7

 8   workload and limited resources. Rauch Decl. at ¶ 6. Under the Services’ schedule,

 9   they anticipate having the proposed revised Section 4 and Section 7 Rules

10   submitted to the Federal Register and published for public comment by January 27,

11   2022, and the proposed rule to rescind the Section 4(d) Rule submitted to the

12   Federal Register for public comment by April 25, 2022. Rauch Decl. at ¶ 8; Frazer

13   Decl. at ¶ 8. Following publication of the proposed rules, the Services built time into

14   the schedule to accept public comments for 60 days and consider well-founded

15   requests for extensions on a case-by-case basis, then expects to publish final revised

16   Section 4 and Section 7 Rules on December 2, 2022 and the final rule rescinding the
17   Section 4(d) Rule on January 27, 2023. Rauch Decl. at ¶ 9; Frazer Decl. at ¶ 8.10
18
            Staying this case until the final decisions are made on the 2019 ESA Rules
19
     according to the Services’ schedule will not harm Plaintiffs because, first, Plaintiffs
20

21

22
     10
       No newly listed “threatened” species will be harmed the interim before the Section
     4(d) Rule is rescinded because FWS will provide “threatened” species with
23   appropriate protections at the time of listing by issuing a species-specific 4(d) rule
     concurrent with its listing or reclassification up until the final rule rescinding the
24   Section 4(d) Rule is issued. Frazer Decl. at ¶ 9.


                                                19
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 27 of 29




 1   will have an opportunity to participate in the rulemaking process by providing

 2   public comment on any portions of the 2019 ESA Rules they seek to change. This

 3   will allow Plaintiffs to potentially moot or narrow the claims in this case without

 4   the need for further litigation. Moreover, Plaintiffs will not be prejudiced by the
 5   requested stay because they have decided to bring only facial challenges in this
 6
     litigation and remain free to challenge any final agency action taken by the Services
 7
     in which the existing 2019 ESA Rules are applied in a way that harms Plaintiffs’
 8
     interests with respect to ESA listed species. See Frazer Decl. at ¶ 13 (“[I]f Plaintiffs
 9
     believe that the challenged regulations are currently being applied in a way that
10
     causes them harm in the context of a specific species or consultation, they could
11
     challenge the particular application of the regulations while challenging that
12
     agency decision.”).
13
                                         CONCLUSION
14
            Pursuant to Executive Order 13990, agency leadership and staff are actively
15
     engaged in reviewing and revising the challenged 2019 ESA Rules, which will moot
16
     or at least narrow issues that are central to Plaintiffs’ claims in this case.
17
     Accordingly, the Court should stay this action until the Services’ rulemaking
18
     processes to revise and rescind the 2019 ESA Rules have been completed and should
19

20   require the parties to file a status report within one week of the Services’ final

21

22

23

24


                                                20
     Motion to Stay, 4:19-cv-06013-JST
          Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 28 of 29




 1   decisions to inform the Court of whether and how they will proceed with the

 2   litigation.11

 3

 4
     DATED: August 13, 2021.
 5
                                            JEAN E. WILLIAMS,
 6
                                            Acting Assistant Attorney General
 7                                          SETH M. BARSKY, Chief
                                            MEREDITH L. FLAX, Assistant Chief
 8
                                            /s/ Coby Howell.
 9                                          COBY HOWELL, Senior Trial Attorney
                                            U.S. Department of Justice
10                                          Environment & Natural Resources Division
                                            Wildlife & Marine Resources Section
11                                          MICHAEL R. EITEL, Senior Trial Attorney
                                            U.S. Department of Justice
12                                          Environment & Natural Resources Division
                                            Wildlife & Marine Resources Section
13                                          1000 S.W. Third Avenue
                                            Portland, OR 97204
14                                          Phone: (503) 727-1023
                                            Fax: (503) 727-1117
15                                          Email: coby.howell@usdoj.gov
16
                                            Attorneys for Federal Defendants
17

18

19

20

21   11
       In the alternative, the Court should stay proceedings until the Services have
22   published the proposed rules to revise the joint 2019 ESA Rules. Informed by the
     contents of the proposed joint rules, such a stay would at least allow the Court and
23   the parties to better assess whether an additional stay is warranted so that the
     Services can complete the rulemaking processes or, if the litigation were to proceed,
24   how the issues can be narrowed to conserve the Court’s and the parties’ resources.


                                              21
     Motion to Stay, 4:19-cv-06013-JST
         Case 4:19-cv-06013-JST Document 150 Filed 08/13/21 Page 29 of 29




 1                                  CERTIFICATE OF SERVICE

 2   I hereby certify that I electronically filed the foregoing with the Clerk of the Court
     using the CM/ECF system, which will send notification of such to the attorneys of
 3   record.
 4

 5

 6
                                         /s/ Coby Howell
 7                                       COBY HOWELL, Senior Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                22
     Motion to Stay, 4:19-cv-06013-JST
